Geangkek, J.
1 I. With our view of the case, a number of questions may be eliminated. The judgment entered against the plaintiff, as garnishee, was conditional, and made to depend upon whether, after his claim against Hansen was satisfied, he would have property in his hands,' or under his control, to be turned over to the constable. If, after his claims were paid, he had property left, belonging to Hansen, the judgment would be satisfied by turning it over. If, after the satisfaction of his claims, no. property was left, then the condition upon which he was to become a judgment debtor, had failed. The judgment entry against him as garnishee, is not to be construed so as to render him liable for the Hansen judgment, unless he is in default for a failure to deliver Hansen’s property, as the court directed. That direction was, that he should turn over what remained after his claims were satisfied. If none remained, of course, there was nothing to turn over. If we make the proper inference from the facts pleaded, as to the rule on plaintiff to show cause before the justice why execution should not issue, it was to settle the conditional feature of the judgment, and make the right to execution for its enforcement absolute, or, upon his showing, to deny the right to execution, and avoid the judgment thereby. The final adj udication in that proceeding was against the right to an execution, which authorizes an inference that the district court found against his liability on the judgment. But, however that, may be, it is pleaded in the petition in this case, that the conditional judgment was satisfied by his compliance with the judgment to turn over property, in that, none remained to turn over. These facts are *236admitted by the demurrer, and are conclusive of the rights of defendants to enforce the judgment. It seems to us, that the proposition is not open to doubt.
.2 II. It is thought, by appellant, that this proceeding cannot be maintained, because of the provisions of Code, section 2522. It is there said: “Judgment obtained in an action by ordinary proceedings, shall not be annulled or modified by an order in an action by equitable proceedings, except for a defense which has arisen or been discovered since the judgment was rendered.” This proceeding is clearly within the exception stated. It is a defense to the judgment which has arisen since the judgment was entered. It presents facts transpiring since that time, — a satisfaction, in effect, of the judgment, — or perhaps, in more accurate terms, it is a showing, that the facts on which the conditional judgment was to become absolute, never existed.
3 III. Again, it is said, that it is a collateral attack on a judgment. We think not. It assails the judgment directly, to cancel it of record. That is the purpose of the suit. The other relief follows, as a legal consequence. The question of the validity of the judgment settles the entire rights of the parties. The judgment below is affirmed.